Exhibit 10.03

NORTH CAROLINA

HYDE COUNTY

THIS AGREEMENT made this the 1st day of January, 2007, by and between The East
Carolina Bank, a North Carolina corporation (“ECB”) and T. Olin Davis, a
resident of Dare County, North Carolina (the “Officer”) WITHESSETH:

WHEREAS the Officer has been working for ECB for a period of time;

AND WHEREAS the parties hereto wish to formalize their arrangement as set out
herein;

AND WHEREAS both parties fully understand the terms of this agreement and
stipulate that the same are just, fair, and equitable to both parties hereto;

NOW THEREFORE, the parties hereto agree to as follows:

1. ECB hereby engages the employment of the Officer and the Officer hereby
accepts such engagement of employment upon the terms and conditions as herein
stated;

2. The Officer shall render such administrative, managerial, and other services
to ECB, its parents, subsidiaries, and sister companies as are customarily
performed by persons situated in a similar capacity as well as such other and
additional duties and services as may be directed by the Board of Directors, the
President, and all officers having authority senior to that of the Officer. The
Officer shall perform his duties and responsibilities under this agreement in
accordance with reasonable standards expected of employees with comparable
organizations and the Bank’s policies and procedures and as may be established
by the Board of Directors of ECB and its designees. Because ECB is contracting
for the unique and personal skills of the Officer, the Officer shall be
precluded from assigning or delegating his rights or duties hereunder;

3. During the term of this agreement, ECB shall pay to the Officer for the
services to be rendered by him for ECB a base salary in such amounts and at such
intervals as may be commensurate with his duties and responsibilities hereunder
as determined by the Board of Directors and its designees. In addition, ECB will
provide the Officer such additional incentives, compensations, bonuses and other
benefits as it may determine from time to time;

 

1



--------------------------------------------------------------------------------

4. Either party shall have the absolute right to terminate this agreement at any
time, without cause, upon giving the other party thirty (30) days prior written
notice. ECB shall have the right, but not the obligation, to pay to the Officer
thirty (30) days salary in lieu of any notice to be given by it. ECB shall have
the right to waive any notice to which it might be entitled hereunder and to
immediately terminate the employment of the Officer without further payment at
such time as the Officer gives ECB notice of his intention to terminate this
agreement. ECB shall have the right to immediately terminate this agreement at
any time with cause without further obligation to the Officer. The term “with
cause” includes, but is not limited to, personal dishonesty, incompetence,
willful material misconduct, breach of fiduciary duty, failure to perform the
obligations of the Officer as stated herein, willful violation of any law, rule,
or regulation (other than minor traffic infractions), or any material breach of
any provision of this agreement;

5. In the event of the involuntary termination of the Officer’s employment
without cause within ninety (90) days of any change of control of ECB or its
parent company, or, in the event of a voluntary termination of the Officer’s
employment within ninety (90) days after any change of control of ECB under
which the Officer shall have incurred a reduction of salary or in
responsibilities, then the Officer shall be entitled to receive the greater of:

 

  a) The severance payment offered by the corporation in such notice of
termination, or,

 

  b) A lump sum equal to 150.00% of the average annual salary paid to the
Officer over the three prior 12 month periods, plus a lump sum equal to 150.00%
of the average annual cash bonuses and cash incentives paid to the Officer over
the three prior 12 month periods (exclusive of any stock options, stock grants,
or the exercise of any stock options), plus the Officer will be carried on the
medical insurance program (if any) of the Corporation for 18 calendar months
after such termination.

The provisions of this paragraph shall only be applicable to situations relating
to a change of control of ECB or its parent company. As use herein, the phrase
“change of control” shall mean the direct or indirect acquisition by another
person, firm or corporation, by merger, share exchange, consolidation, purchase
or otherwise, all or substantially all of the assets or stock of ECB or its
parent company;

6. The Officer agrees that he will devote his full efforts and entire business
time to the performance of his duties and responsibilities under this agreement;

7. The Officer will hold in strict confidence, during the term of this agreement
and at all times thereafter, all knowledge and information of a confidential
nature with respect to the business of ECB, its parent company, its

 

2



--------------------------------------------------------------------------------

subsidiaries, and its sister corporations, received during the term of his
employment with ECB and will not disclose or make use of such information
without the prior written consent of ECB;

8. The Officer stipulates that it would be difficult or impossible to ascertain
the amount of monetary damages in the event of a breach by the Officer under the
provisions of paragraphs 6 or 7 hereof. The Officer further stipulates that in
the event of a breach of one or more of those two paragraphs injunctive relief
enforcing the terms of the same, alone or together with additional forms of
relief is an appropriate remedy;

9. This agreement shall be governed in all respects, whether as to validity,
construction, capacity, performance, or otherwise, by the laws of the State of
North Carolina, and any actions relating to or arising from this agreement shall
be litigated only in the North Carolina General Court of Justice;

10. This agreement shall inure to the benefit of, and be binding upon, any
corporate or other successor of ECB and its parent company which shall acquire,
directly or indirectly by merger, share exchange, consolidation, purchase or
otherwise, all or substantially all of the assets or stock of ECB or its parent
company;

11. The employee stipulates that he has read this agreement and understands the
same, and that he has been advised that he should consult independent counsel
prior to executing this document;

12. No provision of this agreement can be modified, waived, or discharged unless
such waiver, modification, or discharge has been agreed to in writing, signed by
the Officer and on behalf of ECB by such person as has been specifically
designated by the Board of Directors of ECB or its parent company. No waiver by
either party hereto at any time of any breach by the other party hereto shall be
deemed a waiver of the right for such other party to insist on the full
compliance with this agreement at any future time. All prior negotiations,
agreements, and discussions between the parties hereto are merged herein;

13. Where applicable, any obligations and duties of the Officer to ECB hereunder
shall include a like obligation to ECB’s parent company, its subsidiaries and
its sister companies; and,

14. The provisions of this agreement shall be deemed severable and the
invalidity or unenforceability of any provision shall not affect the validity or
the enforceability of the other provisions hereof.

 

3



--------------------------------------------------------------------------------

IN TESTIMONY WHEREOF, ECB has caused this instrument to be signed in its
corporate name by its president by authority duly given by its Board of
Directors and the Officer has hereunto set his hand and seal, the day and year
first above written in duplicate originals, one of which is retained by each of
the parties hereto.

 

The East Carolina Bank

By:

 

/s/ Arthur H. Keeney III

  Arthur H. Keeney III  

/s/ T. Olin Davis (SEAL)

  T. Olin Davis

 

4